 PLATT ELECTRIC SUPPLY, INC.143Platt Electric Supply,Inc.,Employer-Petitioner andChauffeurs,Teamsters and Helpers,Local No. 58,affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmericaPlatt Electric Supply,Inc. and Chauffeurs,Teamstersand Helpers,Local No.58, affiliated with Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Cases 19-RM-1217 and 19-RC-7401September 8, 1975DECISION ON REVIEWBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn April 25, 1975, the Regional Director for Re-gion 19 issued a Second Supplemental Decision onDeterminative Challenges and Direction, in which headopted a Hearing Officer's finding that James E.Doherty, Jr., was an eligible voter in the election con-ducted on February 12, 1975, and directed the open-ing and counting of his ballot, together with fiveother ballots, challenges to which had earlier beenoverruled. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,Series 8, asamended, the Employerfiled a timely request for review of his decision, onthe ground,inter alia,that he erred in rejecting itsexceptions to the Hearing Officer's findings of fact asto Doherty's eligibility to vote in the election.The National Labor Relations Board, by tele-graphic order dated June 2, 1975, granted review asto the eligibility of Doherty and denied review in allother respects. The Employer and Petitioner filedbriefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs on review, and hereby adopts the Re-gionalDirector'sSecond Supplemental Decision,with the following additions:Although Doherty was originally hired as a tempo-rary employee and worked as such for about a week,theHearing Officer found-and credible evidenceestablishes-that, during the first week of November1974, the Employer asked him if he wanted to workregularly after his classes at a local community col-lege, and that thereafter he worked 3 to 5 hours aday, Monday through Friday, and sometimes on Sat-urday, except during the last week in Novemberwhen he worked 3 days. The record indicates that, onapproximately December 2, Doherty requested per-mission from the Employer to be off from work forthe month of December, which was his school Christ-mas holiday period, to visit his mother in Hawaii.The Employer's manager agreed to such leave andnoted the anticipated date of Doherty's return to thejob on a yellow note pad. When Doherty reported tothe plant after his vacation, he ascertained that aneconomic strike, which had begun during his ab-sence, was in progress. At that time, according to hiscredited testimony, Doherty told the manager that hewould be glad to return to work part 'time after thestrike was resolved and the manager nodded affirma-tively.Unlike employees who were admittedly sepa-rated, Doherty was never given a termination notice.Our review of the record reveals that, althoughDoherty had applied for admission to a college inHawaii, it is clear thatbeforehis vacation he haddecided not to attend school there, and in fact hadpreregistered at his local college in order to be able toattend school there after Christmas.On the basis of the foregoing and the record as awhole, we conclude that Doherty occupied the statusof a regular part-time warehouse employee in No-vember, was given a leave of absence to visit hismother in Hawaii during his Christmas vacation, andwould have returned to work for the Employer in thesame status upon his return from Hawaii but for theeconomic strike which was in progress affecting theEmployer's warehouse employees.We find, there-fore, that he was eligible to vote at the time of theelection and affirm the Regional Director's determi-nation to overrule the challenge to his ballot.Accordingly, the case is remanded to the RegionalDirector in order that he may proceed further pur-suant to the direction previously issued by him.'1We hereby deny the Employer's motion to reopen the record, as theadditional evidence sought to be introduced would not require a differentresult220 NLRB No. 27